Katy Dickinson-Schultz, Assistant Appellate Defender, For Alexander DeJesus (aka Alexander Sigaru-Argueta)
Glenn Gerding, Appellate Defender
Jordan M. Ford, Assistant Attorney General, For State of North Carolina
Kathryne E. Hathcock, Assistant Attorney General, For State of North Carolina
Neil C. Dalton, Special Deputy Attorney General, For State of North Carolina
N. Lorrin Freeman, District Attorney, For State of North Carolina
ORDER
Upon consideration of the petition filed on the 4th of June 2019 by Defendant in this *838matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 14th of August 2019."